In an action to recover damages for libel, order granting motion of respondent, News Syndicate Co,, under rule 106 of the Rules of Civil Practice to dismiss the complaint of appellant, J ohn-Frederics, Inc., reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The allegations of extrinsic facts in respect of appellant’s status may be considered in determining whether or not the first cause of action is sufficient in law. When such extrinsic facts are considered, a good cause of action is stated. (Spector v. News Syndicate Co., 280 N. Y. 346; Sydney v. Macfadden Newspaper Pub. Corp., 242 N. Y. 208; Braun v. Armour & Co., 254 N. Y. 514; Ben-Oliel v. Press Publishing Co., 251 N. Y. 250; Ferrand v. Brooklyn Daily Eagle, 241 App. Div. 752.) Close, P. J., Carswell, Johnston, Adel and Lewis, JJ., concur. [See post, p. 756.]